Title: To Thomas Jefferson from Hezekiah Harrison, 10 January 1807
From: Harrison, Hezekiah
To: Jefferson, Thomas


                        
                            
                            Kentucky Fayette 10th Jany. 1807
                        
                        I hope it will be no Offence to you, for a private charecter to make a fiew Observations respecting this
                            extensive forrest, west of us; which cost the United States about 18 Million of $; and the Mode now persued, of defending
                            that extensive wilderness, will prove exceeding expensive; as well as involve the Nation in a War. for it is a fact Sir,
                            that our fronteer Setlers [lives] bordering in those forrests are
                            generally speaking the refuge of all Nations; the gleaning of Joals; men, that have fled from Justice, and from all kind
                            of Goverment and Order: and is unfit for civil society
                        These Villains will be forever committing depridations on the frontiers of our Neighbouring Nations; which
                            the Armies of the United States cannot prevent; and those verry Villains that Commit those outrages: in Order to Justify
                            their felonies, are always complaining against these Nations, And Call upon the United States to protect them, which
                            sooner or later will involve America in a War.
                        If Congress would pass a law fixing a certain bounds: declaring that any of the inhabitants of the United
                            States, exceeding the bounds so laid down; shall be deemed Outlawed: and shall not be protected by the United states; but
                            shall be given up to Justice, to share the fate of their transgression; then the guilty will be punished & the innocent,
                            will go free, This sir will more securely protect the United States from War than all the Armies that can be Stationed in
                            that Country, and save a Vast Annual expence for Ages to come, And when ever our Settlements should be made Compact to the
                            boundary line so laid down, then the limits may be extended, And so persue the principle until we settle as far as the
                            line of demarcation; between Spain and the United States which I will venture to say will not be in two Centuries to
                            come, This plan in my Opinion, would save the expence of Millions to the United States as well as secure her peace and
                            harmony at home & Abroad—for it is a Stubborn fact sir: that we have more to fear at home than Abroad, Take into view
                            the lamentable Situation that this State has been in for upwards of twenty years—Our Judiciary, and Councils filled with
                            traitors, haveing all our lands & liveings in their power to dispose of as they pleased, And have Adapted Modes of
                            Decision in our courts. Contrary to the mode practised in taking up and secureing our lands, and have robed and plundered
                            all the early and first setlers of Almost all their lands which they had purchased from the State of Virginia, at the
                            expence of banishment from Civil society. Cold, hunger, Nakedness savage fury & barbarity, And Thousands death Itself
                            death did I say, for worse than death, death would been an Assylem to deliver their affrighted Souls from the havock
                            & Butchery of Savage fury & Cruelty on their Wives Children & Husbands, Scalped, Tomahawked burnt and all the
                            tortures that savage Cruelty could invent, my Statement when compared with the Miseries of the first Setlers of this
                            Country is Only a thock. I am incapable of representing (and you the Greatest man in America) incapable of conceiving the
                            sufferings of those bold Vetterans, but where is the reward of their
                            toil and Sufferings, Taken from them, Sir, and distributed amongst those band of Conspirators their party friends Machines
                            & Organs This was the treasury that the Traytor party received pay from—When they found they could not sell us by
                            whole sale they have retailed us out; & I have thought that these Villains, used these means supposeing we would bow down
                            to their plans and Hostile intentions in Order to safe their property—but Those brave fellows that had fought bled &
                            Suffered prefered the loss of their property, & of the friendship of Traytors—to the Smallest Violation of their Honor
                        When Our goverment was Organized, these trators were leading charecters, and they appointed to Office all
                            their tools & Machines; which party in a tyrannical Manner has governed ever since; who would lift up sword or Spear to
                            protect such a goverment as this—(If there is war here is the place to begin (at home) but to return to the Subject, it
                            may be said that our Neighbouring Nations will Settle them lands—If they do they will be Subjects of the United States,
                            And will pay for the land, or move off, And if they move off the land being improved will sell the better—but sir would
                            you beleive, that there is people under heaven so impolitic as to Settle and improve lands to which they Could Obtain no
                            title—reason, policy & interest Ansrs ‘NO’ If a goverment can be so
                            Organised, & Counterpoised; or established upon such principles that the due & faithful execution of the laws are the
                            defence of the Nation And interest of the people it is a greater security for the Nation than all the Standing Armies that
                            Could be raised— The Judiciary of this state has undergone some revolution, and I hope will continue so to do; until all
                            rottenness is removed, as far as are in our power, a part sir is out of our reach The Federal Judge, that has been in
                            possession, of all those criminal & Hostile documents since the year 1797, rests with you—and should you remove him,
                            ten to one if some of the same party did not fill the seat, for the populas would, recommend no Other, for I do declare to
                            you sir that, lately you have appointed men to verry important Offices, (without Merritt,) that would not be trusted here
                            for one cent scarcely—have been appointed to high and dignified Offices—but I do not blame you, but those that
                            recommended them—perhaps I had better stop, in truth I could Say a great deal here, that would be no credit to us as a
                            Nation—The Strong fortified Places on the Mississippi, and our Navigable Waters, now in use I hope sir you will not
                            consider them in my Statement for, they must Necessarily be strongly defended & protected with troops
                        Ages to come sir may experiance the benefits. of the late revolution in our Judiciary but the injury done the
                            present and past ages—I suppose is Irrepairable—we can Only with fortitude bare the past injury, & rejoice that our
                            riseing generation is delivered from the Iron hands of Oppression
                        I am sir highly pleased with your administration, long may you live, to seve your country & be useful to
                            your Nation in your day & Generation And I hope you will Never Abandon the Dignified Office you fill with propriety &
                            General Satisfaction
                  I am with respect & esteem yr Hul. Servt.
                        
                            Hezekiah Harrison
                            
                        
                    